Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00611-CR

                                 Douglas Wayne HEFNER,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CR-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 25, 2018.


                                              _____________________________
                                              Rebeca C. Martinez, Justice